Exhibit 10.14

 

HEIDRICK & STRUGGLES

 

NON-EMPLOYEE DIRECTORS’

 

VOLUNTARY DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

ARTICLE 1

  INTRODUCTION    1

1.1

  Purpose of the Plan    1

1.2

  Plan Administrator, Plan Year    1

1.3

  Supplements    1

ARTICLE 2

  PLAN PARTICIPATION    1

2.1

  Eligibility    1

2.2

  Participation.    1

2.3

  Cessation of Active Participation    2

ARTICLE 3

  PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING    2

3.1

  Participants’ Accounts    2

3.2

  Deferral Contributions    2

3.3

  Deferral Election    2

3.4

  Crediting of Earnings on Contributions    3

3.5

  Errors in Accounts    3

ARTICLE 4

  EARNINGS    3

ARTICLE 5

  PAYMENT OF ACCOUNT BALANCES    4

5.1

  Benefit Payments Upon Termination of Service    4

5.2

  Form of Distribution    4

5.3

  Beneficiary Designation    4

ARTICLE 6

  CLAIMS    4

6.1

  Claims    4

6.2

  Satisfaction of Claims    6

ARTICLE 7

  NO FUNDING OF PLAN BENEFITS    6

ARTICLE 8

  COMMITTEE    7

8.1

  Committee’s Duties    7

8.2

  Action by Plan Administration    8

8.3

  Information Required for Plan Administration    8

8.4

  Decision of Committee Final    8

8.5

  Interested Committee Member    8

8.6

  Indemnification    8

8.7

  Payment of Plan Expenses.    9

ARTICLE 9

  AMENDMENT AND TERMINATION    9

9.1

  Amendment    9

 

i



--------------------------------------------------------------------------------

9.2

  Termination    9

9.3

  Distribution on Termination    10

ARTICLE 11

  GENERAL PROVISIONS    10

10.1

  Notices    10

10.2

  Nonalienation of Plan Benefits    10

10.3

  Payment with Respect to Incapacitated Persons    10

10.4

  No Employment or Benefit Guaranty    10

10.5

  Litigation    10

10.6

  Headings    11

10.7

  Evidence    11

10.8

  Gender and Number    11

10.9

  Waiver of Notice    11

10.10

  Applicable Law    11

10.11

  Severability    11

10.12

  Withholding for Taxes    11

10.13

  Successors    11

10.14

  Effect on Other Employee Benefit Plans    11

 

ii



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES

NON-EMPLOYEE DIRECTORS’

VOLUNTARY DEFERRED COMPENSATION PLAN

 

Article 1

Introduction

 

1.1 Purpose of the Plan. The Heidrick & Struggles Non-Employee Directors’
Voluntary Deferred Compensation Plan (the “Plan”) has been established by
Heidrick & Struggles International, Inc. (the “Company”), effective as of
December 15, 2004 (the “Effective Date”), with respect to Eligible Directors (as
defined in Section 2.1). The purpose of the Plan is to provide Eligible
Directors with an opportunity to defer the receipt of a portion of such Eligible
Directors’ annual retainer and/or meeting fee compensation that would otherwise
be paid in 2005 and later years.

 

1.2 Plan Administrator, Plan Year. The Plan is administered by the Company’s
Nominating and Board Governance Committee or such other committee appointed by
the Board of Directors of the Company (the “Committee”). The Plan is
administered on the basis of a plan year which is the calendar year (the “Plan
Year”). Article 8 describes certain specific powers, duties and responsibilities
of the Committee with respect to the administration of the Plan.

 

1.3 Supplements. From time to time supplements may, by amendment, be attached to
and form a part of this Plan. Such supplements may modify or supplement the
provisions of the Plan as they apply to Eligible Directors (as defined in
Section 2.1) or Participants (as defined in Section 2.2), shall specify the
persons affected by such supplements and shall supersede the other provisions of
the Plan to the extent necessary to eliminate inconsistencies between the Plan
provisions and the provisions of such supplements.

 

Article 2

Plan Participation

 

2.1 Eligibility. For purposes of this Plan, “Eligible Director” means any
non-employee director of the Company.

 

(a) Participation. Each Eligible Director may irrevocably elect to have Deferral
Contributions made on his behalf for a Plan Year pursuant to Section 3.2 and
thereby become a Plan Participant. “Participant” means any individual who has
been admitted to, and has not been removed from, participation in the Plan
pursuant to this Article 2. A Participant must complete such forms and provide
such data in a timely manner as is required by the Committee. Such forms and
data may include, without limitation, his acceptance of the terms and conditions
of the Plan and his designation of a beneficiary to receive any benefits payable
hereunder.

 

2.2 Cessation of Active Participation.

 

(a) Cessation of Eligible Status. A Participant shall be considered an active
Participant during any period when Deferral Contributions are being made to the
Plan on



--------------------------------------------------------------------------------

his behalf. A Participant’s active participation in the Plan shall cease as of
the date his service as a non-employee director of the Company terminates. In
addition, the Committee may remove a Participant from active participation in
the Plan if, as of any day during a Plan Year, he ceases to satisfy the criteria
which qualified him as an Eligible Director. Upon cessation of, or removal from,
active participation in the Plan, a Participant’s deferrals under the Plan shall
cease.

 

(b) Inactive Participant Status. Even if his active participation in the Plan
ends, an individual shall remain an inactive Participant in the Plan until the
earlier of (i) the date the full amount of his Account (as defined in
Section 3.1) is distributed from the Plan, or (ii) the date he again recommences
active participation in the Plan as an Eligible Director by electing to have
Deferral Contributions made to the Plan on his behalf pursuant to Section 3.2.
During the period of time that an individual is an inactive Participant in the
Plan, his Account shall continue to be credited with earnings pursuant to the
terms of Section 3.4.

 

Article 3

Participants’ Accounts; Deferrals and Crediting

 

3.1 Participants’ Accounts. The Committee shall establish and maintain on behalf
of each Participant a separate bookkeeping account (an “Account”) under the
Plan. With respect to any Participant, this Account shall represent the amount
of his Deferral Contributions (as defined in Section 3.2) and earnings
attributable thereto. The Committee, in its discretion, may also establish and
maintain such additional separate bookkeeping accounts for the Participant as it
shall deem desirable. Each Participant shall at all times have a 100 percent
vested interest in his Account. Each Participant’s Account shall be maintained
until the value thereof has been distributed to or on behalf of such Participant
or his beneficiary.

 

3.2 Deferral Contributions. Each Participant may irrevocably elect to have
Deferral Contributions made on his behalf for a Plan Year by completing and
submitting to the Committee (or its designee) a Deferral Election (as defined in
Section 3.3) setting forth the terms of his election. A “Deferral Contribution”
means that portion of a Participant’s Cash Compensation that the Participant
elects to defer receipt of, in lieu of receiving such compensation currently.
“Cash Compensation” means the cash portion of the Participant’s annual director
retainer and/or meeting fee compensation from the Company for the Plan Year.

 

3.3 Deferral Election. A Participant must complete and submit a written Deferral
Election to the Committee providing for the reduction of his Cash Compensation
for the appropriate amount of Deferral Contributions. The following terms and
conditions shall apply to Deferral Elections:

 

(a) Initial Deferral Election. The Eligible Director’s initial Deferral Election
under the Plan with respect to his Cash Compensation for any Plan Year shall be
effective for the Cash Compensation earned after the date the Deferral Election
becomes effective. To be effective, the initial Deferral Election under the Plan
with respect to Cash Compensation must be made within the time period prescribed
by the Committee (generally, before the first day of the Plan Year for which
Deferral Contributions attributable to Cash Compensation will be made or, if
later during such Plan Year, within 30 days after the date on which the Eligible
Director first becomes an Eligible Director pursuant to Section 2.1). Until

 

2



--------------------------------------------------------------------------------

such time as an Eligible Director submits an initial Deferral Election in a
timely manner, he shall be deemed to have elected not to make Deferral
Contributions and to have elected not to become a Participant in the Plan. A
Participant’s subsequent Deferral Election with respect to his Cash Compensation
for any Plan Year must be made before the first day of the Plan Year for which
the Cash Compensation to be deferred is earned.

 

(b) Term. A Participant’s Deferral Election shall remain in effect for all
subsequent Plan Years until such Participant makes a subsequent Deferral
Election or such Participant ceases to be an active Participant.

 

(c) Crediting Contributions. For each Plan Year that a Participant has a
Deferral Election in effect, the Committee shall credit the amount of such
Participant’s Deferral Contributions to his Account on the day such amount would
have been paid to him but for his Deferral Election (or such other date or time
as the Committee, in its sole discretion, determines from time-to-time).

 

3.4 Crediting of Earnings on Contributions. As of each Valuation Date, the
Committee shall credit to each Participant’s Account the amount of earnings
applicable thereto for the period since the immediately preceding Valuation
Date. To effect such crediting of earnings, the Committee shall, as of each
Valuation Date, add to the Account the amount of the Deferral Contributions and
then calculate the earnings on such Account using the investment funds described
in Article 4. For this purpose, the Committee shall adopt uniform rules which
conform generally to accepted accounting practices. For purposes of the Plan,
“Valuation Date” shall mean the last business day of each calendar month.

 

3.5 Errors in Accounts. If an error or omission is discovered in the Account of
a Participant, or in the amount of a Participant’s deferrals, the Committee, in
its sole discretion, shall cause appropriate, equitable adjustments to be made
as soon as administratively practicable following the discovery of such error or
omission.

 

Article 4

Earnings

 

A Participant may select one or more of the investment funds made available by
the Committee under the Plan to measure hypothetical investment experience
(i.e., earnings or losses) to be credited to the Account. A Participant may
periodically reallocate the hypothetical investment of his Account among the
available investment funds. Until the Participant’s Account is completely paid
to him, the Participant’s Account shall be adjusted periodically to reflect the
hypothetical investment experience of the investment fund or funds which the
Participant has selected in accordance with Section 3.4. Nothing in this Article
4 shall require the Company to actually invest money in the investment funds
designated by a Participant. The Committee shall establish such rules and
procedures governing the manner, frequency and timing of investment fund
selections by Participants and of the crediting of hypothetical investment
experience to Participants’ Accounts, and such rules and procedures may change
in the Committee’s sole discretion prospectively without the consent of the
Participants. The investment funds to be used for the purposes of this Article 4
shall be chosen by the Committee, in its sole discretion, and shall be
communicated to the Participants.

 

3



--------------------------------------------------------------------------------

Article 5

Payment of Account Balances

 

5.1 Benefit Payments Upon Termination of Service.

 

(a) General. In accordance with the terms of subsections (b) and (c) hereof, a
Participant (or his beneficiary in the event of his death) shall be entitled to
receive a distribution of the total of (i) the entire amount credited to his
Account, as adjusted for earnings attributable thereto, determined as of the
most recent Valuation Date plus (ii) the amount of Deferral Contributions, if
any, made since such Valuation Date.

 

(b) Timing of Distribution. The distribution of the benefit payable to a
Participant under this Section shall be made or commence as soon as reasonably
practicable after the date on which the Participant’s ceases to be a
non-employee director of the Company.

 

(c) Special Rule for Specified Employees. If a Participant is an employee of the
Company on the date he is to receive a distribution pursuant to Section 5.1(b)
above and such Participant is a “specified employee” (as that term is defined
under Internal Revenue Code (the “Code”) Section 409A and the regulations issued
thereunder) on such date, any distribution of his Account shall not be made or
commence earlier than six months following such date.

 

5.2 Form of Distribution. The benefit payable to a Participant under Section 5.1
shall be distributed in the form of a lump sum payment.

 

5.3 Beneficiary Designation. Participants shall designate, and from time to time
may redesignate, their beneficiaries to receive any benefits that may be payable
under the Plan upon such Participant’s death in such form and manner as the
Committee may determine. In the event that:

 

(i) a Participant dies without designating a beneficiary;

 

(ii) the beneficiary designated by a Participant is not alive when a payment is
to be made to such person under the Plan, and no contingent beneficiary has been
designated; or

 

(iii) the beneficiary designated by a Participant cannot be located by the
Committee within one year from the date benefits are to be paid to such person;

 

then, in any of such events, the beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
surviving spouse, if any, and if not, the estate of the Participant.

 

Article 6

Claims

 

6.1 Claims. The Committee will endeavor to administer the Plan fairly and
consistently and to pay all benefits to which participants or beneficiaries are
properly entitled.

 

4



--------------------------------------------------------------------------------

However, failure to execute any forms required or to furnish information
requested by the Committee within a reasonable period of time may result in
delayed benefit payments.

 

All claims for unpaid benefits should be made in writing to the Committee. The
Committee may request additional information necessary to consider the claim
further. If a claim is wholly or partially denied, the Committee will notify the
claimant of the adverse decision within a reasonable period of time, but not
later than 90 days after receiving the claim, unless the Committee determines
that special circumstances require an extension. In such case, a written
extension notice shall be furnished before the end of the initial 90-day period.
The extension cannot exceed 90 days. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the decision.

 

The claim determination time frames begin when a claim is filed, without regard
to whether all the information necessary to make a claim determination
accompanies the filing.

 

Any notice of denial shall include:

 

  (i) The specific reason or reasons for denial with reference to those specific
Plan provisions on which the denial is based;

 

  (ii) A description of any additional material or information necessary to
perfect the claim and an explanation of why that material or information is
necessary; and

 

  (iii) A description of the Plan’s appeal procedures and time frames, including
a statement of the claimant’s right to bring a civil action following an adverse
decision on appeal.

 

A claimant, or a claimant’s authorized representative, may appeal a denied claim
within 60 days after receiving the Committee’s notice of denial. A claimant has
the right to:

 

  (i) Submit to the Committee, for review, written comments, documents, records
and other information relating to the claim;

 

  (ii) Request, free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim; and

 

  (iii) A review on appeal that takes into account all comments, documents,
records, and other information submitted by the claimant, without regard to
whether such information was submitted or considered in the initial claim
decision.

 

The Committee will make a full and fair review of the appeal and may require
additional documents as it deems necessary in making such a review. A final
decision on review shall be made within a reasonable period of time, but not
later than 60 days following receipt of the written request for review, unless
the Committee determines that special circumstances require an extension. In
such case, a written extension notice will be sent to the claimant before the
end of the initial 60-day period. The extension notice shall indicate that the
special circumstances and the date by which the Committee expects to render the
appeal decision. The extension cannot exceed a period of 60 days.

 

5



--------------------------------------------------------------------------------

The appeal time frames begin when an appeal is filed, without regard to whether
all the information necessary to make an appeal decision accompanies the filing.

 

If an extension is necessary because the claimant failed to submit necessary
information, the days from the date the Committee sends the extension notice
until the claimant responds to the request for additional information are not
counted as part of the appeal determination period.

 

The Committee’s notice of denial on appeal shall include:

 

  (i) The specific reason or reasons for denial with reference to those Plan
provisions on which the denial is based;

 

  (ii) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records, and
other information relevant to the claimant’s claim; and

 

  (iii) A statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
and a statement of the claimant’s right to bring a civil action.

 

6.2 Satisfaction of Claims. Any payment to a Participant or beneficiary shall to
the extent thereof be in full satisfaction of all claims hereunder against the
Committee and the Company, either of whom may require such Participant or
beneficiary, as a condition to such payment, to execute a receipt and release
therefore in such form as shall be determined by the Committee or the Company.
If receipt and release is required but the Participant or beneficiary (as
applicable) does not provide such receipt and release in a timely enough manner
to permit a timely distribution in accordance with the general timing of
distribution provisions in the Plan, the payment of any affected distribution
may be delayed until the Committee or the Company receives a proper receipt and
release.

 

Article 7

No Funding of Plan Benefits

 

The Company may establish a trust (known as a “grantor trust” within the meaning
of the Code) for the purpose of accumulating funds to satisfy the obligations
incurred by the Company under the Plan. Notwithstanding the preceding sentence,
nothing herein shall require the Company to segregate or set aside any funds or
other property for the purpose of paying any benefits under the Plan. Nothing
contained in this Plan, and no action taken pursuant to its provisions by the
Company or the Committee shall create, nor be construed to create, a trust of
any kind or a fiduciary relationship between the Company and the Participant,
his beneficiary, or any other person. Benefits hereunder shall be paid from
assets which shall continue, for all purposes, to be a part of the general,
unrestricted assets of the Company. The obligation of the Company hereunder
shall be an unfunded and unsecured promise to pay money in the future. To the
extent that the Participant or his beneficiary is entitled to receive payments
from the

 

6



--------------------------------------------------------------------------------

Company under the provisions hereof, such right shall be no greater than the
right of any unsecured general creditor of the Company; no such person shall
have nor acquire any legal or equitable right, interest or claim in or to any
property or assets of the Company. It is intended that the Plan be unfunded for
tax purposes and for purposes of Title I of ERISA.

 

Article 8

Committee

 

8.1 Committee’s Duties. The Committee is the plan administrator. Except as
otherwise specifically provided and in addition to the powers, rights and duties
specifically given to the Committee elsewhere in the Plan, the Committee shall
have the following discretionary powers, rights and duties to be exercised in
the Committee’s sole discretion:

 

(a) To construe and interpret the Plan, to decide all questions of Plan
eligibility, to determine the amount, manner and time of payment of any benefits
under the Plan, and to remedy ambiguities, inconsistencies or omissions all in
its sole and complete discretion.

 

(b) To adopt such rules of procedure as may be necessary for the efficient
administration of the Plan and as are consistent with the Plan, and to enforce
the Plan in accordance with its terms and such rules.

 

(c) To delegate its authority to such other committees or officers of the
Company as may be necessary or desirable for the efficient administration of the
Plan.

 

(d) To make determinations as to the right of any person to a benefit, to afford
any person dissatisfied with such determination the right to a hearing thereon,
and to direct payments or distributions in accordance with the provisions of the
Plan.

 

(e) To furnish the Company and Participants with such information as may be
required by them for tax or other purposes in connection with the Plan.

 

(f) To enroll Participants in the Plan, distribute and receive Plan
administration forms and comply with all applicable governmental reporting and
disclosure requirements.

 

(g) To employ agents, attorneys, accountants, actuaries or other persons (who
also may be employed by the Company), and to allocate or delegate to them such
powers, rights and duties as the Committee considers necessary or advisable to
properly carry out the administration of the Plan, provided that any such
allocation or delegation and the acceptance thereof must be in writing.

 

(h) To report at least annually to the Board of Directors of the Company or to
such person or persons as the Board of Directors of the Company designates as to
the administration of the Plan, any significant problems which have developed in
connection with the administration of the Plan and any recommendations which the
Committee may have as to the amendment of the Plan or the modification of Plan
administration. At least once for each Plan Year, the Committee shall cause a
written statement of a Participant’s Account balance to be distributed to the
Participant.

 

7



--------------------------------------------------------------------------------

8.2 Action by Plan Administration. During a period in which two or more
Committee members are acting, any action by the Committee will be subject to the
following provisions:

 

(a) The Committee may act by meeting (including a meeting from different
locations by telephone conference) or by document signed without meeting, and
documents may be signed through the use of a single document or concurrent
documents; provided, action shall be taken only upon the vote or other
affirmative expression of a majority of the Committee members qualified to vote
with respect to such action.

 

(b) A Committee member by writing may delegate part or all of his rights,
powers, duties and discretion to any other Committee member, with such other
Committee member’s consent.

 

(c) No member of the Committee shall be liable or responsible for an act or
omission of other Committee members in which the former has not concurred.

 

(d) The Committee shall choose a secretary who shall keep minutes of the
Committee’s proceedings and all records and documents pertaining to the
administration of the Plan. The secretary may execute any certificate or other
written direction on behalf of the Committee.

 

8.3 Information Required for Plan Administration. The Company shall furnish the
Committee with such data and information as the Committee considers necessary or
desirable to perform its duties with respect to Plan administration. The records
of the Company will be conclusive on all persons unless determined to the
Committee’s satisfaction to be incorrect. Participants and other persons
entitled to benefits under the Plan also shall furnish the Committee with such
evidence, data or information as the Committee considers necessary or desirable
for the Committee to perform its duties with respect to Plan administration.
Failure on the part of any Participant or other person entitled to benefits
under the Plan to comply with such request within a reasonable period of time
shall be sufficient grounds for delay in the payment of benefits until the
evidence, data or information requested is received. The Committee shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any accountant, controller, counsel or other
person employed or engaged by it or the Company with respect to the Plan.

 

8.4 Decision of Committee Final. Subject to applicable law, any interpretation
of the provisions of the Plan and any decision on any matter within the
discretion of the Committee made by the Committee in good faith shall be binding
on all persons. A misstatement or other mistake of fact shall be corrected when
it becomes known and the Committee shall make such adjustment on account thereof
as the Committee considers equitable and practicable.

 

8.5 Interested Committee Member. If a member of the Committee is also a
Participant in the Plan, he may not decide or determine any matter or question
concerning his benefits unless such decision or determination could be made by
him under the Plan if he were not a Committee member.

 

8.6 Indemnification. No person (including any present or former Committee
member, and any present or former director, officer or employee of the Company)
shall be personally

 

8



--------------------------------------------------------------------------------

liable for any act done or omitted to be done in good faith in the
administration of the Plan. Each present or former director, officer or employee
of the Company to whom the Committee or the Company has delegated any portion of
its responsibilities under the Plan and each present or former Committee member
shall be indemnified and saved harmless by the Company (to the extent not
indemnified or saved harmless under any liability insurance or other
indemnification arrangement with respect to the Plan) from and against any and
all claims of liability to which they are subjected by reason of any act done or
omitted to be done in good faith in connection with the administration of the
Plan, including all expenses reasonably incurred in their defense if the Company
fails to provide such defense. No member of the Committee shall be liable for
any act or omission of any other member of the Committee, nor for any act or
omission upon his own part, excepting his own willful misconduct or gross
neglect

 

8.7 Payment of Plan Expenses. The expenses of the Committee in connection with
the administration of the Plan shall be the responsibility of the Company. The
Company shall pay all the administrative expenses of the Plan and all fees and
retainers of the Plan’s accountants, counsel, consultant, administrator or other
specialist so long as the Plan remains in effect.

 

Article 9

Amendment and Termination

 

9.1 Amendment. While the Company expects and intends to continue the Plan, the
Company must necessarily reserve and hereby does reserve the right to amend the
Plan from time to time. Any amendment of the Plan will be by resolution of the
Board of Directors of the Company or any committee of the Board of Directors to
whom such authority has been delegated. Notwithstanding the preceding sentence,
the Committee may amend the Plan in the following respects without the approval
of the Board of Directors of the Company: (i) amendments required by law;
(ii) amendments that relate to the administration of the Plan and that do not
materially change the cost of the Plan; and (iii) amendments that are designed
to resolve possible ambiguities, inconsistencies, or omissions in the Plan and
that do not materially increase the cost of the Plan. No amendment shall reduce
the value of a Participant’s Account balance to less than the amount (as
subsequently adjusted for earnings attributable thereto) he would be entitled to
receive if he had resigned from the employ of the Company on the day of the
amendment.

 

9.2 Termination. The Plan will terminate on the first to occur of the following:

 

(a) The date it is terminated by the Company.

 

(b) The date the Company is judicially declared bankrupt or insolvent.

 

(c) The dissolution, merger, consolidation or reorganization of the Company, or
the sale of all or substantially all of its assets, except that in any such
event arrangements may be made whereby the Plan will be continued by any
successor to the Company or any purchaser of all or substantially all of its
assets without a termination thereof, in which case the successor or purchaser
will be substituted for the Company under the Plan.

 

9



--------------------------------------------------------------------------------

9.3 Distribution on Termination. To the extent permissible under Code
Section 409A and the regulations and guidance issued thereunder, upon
termination of the Plan, each affected Participant’s Account shall be
distributed in a lump sum payment as soon as practicable after the date the Plan
is terminated. The amount of any such distribution shall be determined as of the
most recent Valuation Date on or prior to the day on which such distribution is
processed.

 

Article 10

General Provisions

 

10.1 Notices. Any notice or document relating to the Plan required to be given
to or filed with the Committee or the Company shall be considered as given or
filed if delivered or mailed by registered or certified mail, postage prepaid,
to the Committee, in care of the Company.

 

10.2 Nonalienation of Plan Benefits. The rights or interests of any Participant
or any Participant’s beneficiaries to any benefits or future payments under the
Plan shall not be subject to attachment or garnishment or other legal process by
any creditor of any such Participant or beneficiary nor shall any such
Participant or beneficiary have any right to alienate, anticipate, commute,
pledge, encumber or assign any of the benefits or rights which he may expect to
receive under the Plan, except as may be required by the Code or any applicable
federal, state, local or foreign laws.

 

10.3 Payment with Respect to Incapacitated Persons. If any person entitled to
benefits under the Plan is under a legal disability, a minor or, in the
Committee’s opinion, is incapacitated in any way so as to be unable to manage
his financial affairs, the Committee may direct the payment of such benefits to
such person’s legal representative or to a relative or friend of such person for
such person’s benefit, or the Committee may direct the application of such
benefit for the benefit of such person in any manner which the Committee may
select that is consistent with the Plan. Any payments made in accordance with
the foregoing provisions of this Section 11.3 shall be a full and complete
discharge of any liability for such payments.

 

10.4 No Service or Benefit Guaranty. None of the establishment of the Plan, any
modification or amendment thereof, the creation of any fund or account, or the
payment of any benefits shall be construed as giving to any Participant or other
person any legal or equitable right against the Company or the Committee except
as provided herein. Under no circumstances shall the maintenance of this Plan
constitute a contract of continued service or employment or shall the terms of
service of any Participant be modified or in any way affected hereby.
Accordingly, participation in the Plan will not give any Participant a right to
be retained in the service of the Company.

 

10.5 Litigation. In any action or proceeding regarding any Plan benefits or the
administration of the Plan, Directors or former Directors of the Company, their
beneficiaries and any other persons claiming to have an interest in the Plan
shall not be necessary parties and shall not be entitled to any notice of
process. Any final judgment which is not appealed or appealable and which may be
entered in any such action or proceeding shall be binding and conclusive on the
parties hereto and on all persons having or claiming to have any interest in the
Plan. Acceptance of participation in the Plan shall constitute a release of the
Company, the Committee and their agents from any and all liability and
obligation not involving willful misconduct or gross neglect.

 

10



--------------------------------------------------------------------------------

10.6 Headings. The headings of the various Articles and Sections in the Plan are
solely for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a Section shall refer to a Section of the Plan unless
specified otherwise.

 

10.7 Evidence. Evidence required of anyone under the Plan shall be signed, made
or presented by the proper party or parties and may be by certificate,
affidavit, document or other information which the person acting thereon
considers pertinent and reliable.

 

10.8 Gender and Number. Words denoting the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural and the
plural shall include the singular wherever required by the context.

 

10.9 Waiver of Notice. Any notice required under the Plan may be waived by the
person entitled to notice.

 

10.10 Applicable Law. The Plan shall be construed in accordance with the laws of
the State of Illinois, without regard to its conflicts of laws doctrine, except
to the extent preempted by Federal law.

 

10.11 Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and the Plan shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Company under the Plan.

 

10.12 Withholding for Taxes. Notwithstanding any other provisions of the Plan,
the Company may withhold from any payment to be made under the Plan such amount
or amounts as may be required for purposes of complying with the tax withholding
provisions of the Code or any applicable federal, state, local or foreign laws.

 

10.13 Successors. The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, on the Committee
and its successor and on the Company and its successor, whether by way of
merger, consolidation, purchase or otherwise.

 

10.14 Effect on Other Benefit Plans Any benefit paid or payable under this Plan
shall not be included in a Participant’s compensation for purposes of computing
benefits under any benefit plan maintained or contributed to by the Company
except as may otherwise be required under the terms of such benefit plan or
applicable law.

 

11